Citation Nr: 0821895	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1944 
to October 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The evidence of record demonstrates that coronary artery 
disease (CAD) is not related to active military service and 
is not proximately due to or the result of service-connected 
post traumatic stress disorder (PTSD).


CONCLUSION OF LAW

CAD was not incurred in or aggravated by active military 
service, to include as due to or the result of service-
connected PTSD, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, CAD and hypertension may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran asserts that his CAD is caused or aggravated by 
his service-connected PTSD.  In February 1999, service 
connection for PTSD was granted and was assigned a 10 percent 
evaluation, effective March 2, 1998.  A 10 percent evaluation 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The veteran submitted 2 internet articles in support of his 
assertion.  The first article, from docguide.com, noted that 
a recent study had concluded that there was a link between 
long-term severe psychological stress and heart disease.  The 
second article, from mediconsult.com, addressed recent 
studies and concluded that depression was not yet a risk 
factor for CAD and that future study was needed to address 
the importance of severity and duration of depressive 
symptoms.  

Service medical records were negative for CAD or heart-
related complaints, treatments, or diagnoses.  The veteran's 
service separation examination noted a normal cardiovascular 
examination.  His blood pressure was 116/70.  In numerous 
claims for compensation benefits and medical statements 
received prior to the 1990's, no mention was made of 
cardiovascular disease or hypertension.  A VA examination in 
October 1975 noted blood pressure readings of 108-110/78-86.  
An EKG study was normal.

The private medical records of file demonstrated diagnoses of 
CAD, status-post myocardial infarction, and status-post 
coronary artery bypass graft times two, chronic obstructive 
pulmonary disease (COPD), diabetes, and hypertension.  

VA medical records of file contained evidence of the 
veteran's PTSD symptoms and other stressors.  In February 
1999 the RO granted service connection for PTSD, and rated 
the condition as 10 percent disabling.

In a September 1997 VA record, the veteran reported a great 
deal of stress due to caring for his wife.  In July 1998 VA 
records, the veteran reported decreased stress and tension 
but frustration with stressors to include the VA claim 
process, his upcoming surgery, his medical disorders, damage 
to his house, his wife's illness, and his PTSD symptoms.  In 
August 1998 VA records, the veteran reported PTSD symptoms 
and additional stressors including the illness of his wife 
and upcoming bypass surgery.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 65, which 
contemplates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  In 
January 1999 VA mental disorders and PTSD examinations, the 
veteran reported he had been married since 1947 and had 
retired in the 1970's after a back injury.  The examiner 
found mild PTSD and assigned a GAF score of 60 which 
contemplates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM-IV at 
46-47.  

In an August 2000 VA mental disorders examination, the 
veteran reported a 1998 exacerbation of his PTSD symptoms 
that required 2 months of outpatient treatment.  He reported 
current good control of his symptoms, but that he thought of 
Korea every day.  Upon examination, there was mild anxiety 
and the diagnosis was chronic and generally mild PTSD.  A GAF 
score was 65 was assigned which contemplates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See DSM-IV at 46-47.  The examiner found that the veteran's 
PTSD had never resulted in severe impairment in social or 
occupational functioning.  

In an August 2000 VA heart examination, the examiner noted 
long-standing hypertension, a recent diabetes diagnosis, and 
a 21 year smoking history.  It was reported that the veteran 
had 2 myocardial infarctions in 1997 that had uncovered 
existing coronary artery disease.  It was also noted that he 
had recently been diagnosed with diabetes mellitus.  The 
impression was that the combination of diabetes, 
atherosclerosis of the coronary arteries, a 42 pack per year 
smoking history, emphysema, and hypertension are all 
important risk factors causing and contributing to cardiac 
disease.  The examiner commented that the veteran's stressors 
during service, reportedly thought about daily, certainly 
added stress to his life, and the correlation between stress 
of events in the veteran's life, including PTSD, were 
certainly significant to the veteran, but the impact of this 
stress on his cardiac status would be impossible to quantify.  
It was reported that a much stronger argument could be made 
for the other factors impacting his cardiac status, not only 
hypertension but the other diagnoses stated above, most 
notably nicotine use, which had, in turn caused his coronary 
artery disease and led to subsequent myocardial infarctions.  

VA records from August 2000, April 2001, and July 2001 noted 
a history of stable chronic PTSD.  In June 2004 VA records, 
the veteran reported stress due to his wife being in a 
nursing home and no PTSD symptoms.  A PTSD screen was 
negative.  In April, May, and November 2005 VA records, the 
veteran reported stress and anxiety due to his wife being in 
a nursing home.  The veteran reported that his PTSD was 
better and he was not receiving mental health treatment.  In 
January 2006 and January 2007 VA records, the veteran 
reported that he was doing fine with his PTSD and he was not 
in any mental health treatment.  He denied problems with 
depression and anxiety.  In a December 2007 VA record, the 
veteran denied problems with anxiety and depression.  

The evidence of record also contains multiple medical 
opinions regarding the etiology of the veteran's CAD.  In a 
December 1999 letter, a private physician, Dr. A.P., reported 
that he first saw the veteran in April 1998, and the veteran 
had at that time of history of hypertension, chronic 
obstructive pulmonary disease, psoriasis, and PTSD.  The 
doctor further reported that the veteran was hospitalized in 
June 1998 for angina and in August 1998 for cardiac 
arrhythmia and underwent a coronary artery by-pass grafting.  
The doctor opined that the veteran's PTSD most likely 
contributed to his heart problem.  In a February 2004 medical 
record, another private physician, Dr. J.T., who had seen the 
veteran for 3 or 4 years for cardiovascular problems, noted 
that it was well known that stress is one of the important 
factors for cardiovascular problems.  Dr. J.T. stated that he 
strongly felt that some of the veteran's cardiac difficulties 
were directly or indirectly related to the severe stress he 
underwent during service.  

In a March 2007 letter, Dr. A.P. noted that he had been the 
veteran's primary care provider since 1998 and opined that 
PTSD may have contributed to the veteran's underlying CAD.  
In a March 2008 letter, Dr. J.T. noted that he had treated 
the veteran for his cardiovascular disorders since 1998.  Dr. 
J.T. stated that stress was a known risk factor for 
cardiovascular-related disorders such as CAD, that the kind 
of stress experienced by those with PTSD would have a 
negative effect on the cardiovascular system, and that 
current medical studies support this linkage.  Two medical 
articles were attached to the opinion.  A January 2007 
article noted that a recent study had determined there was an 
association between PTSD and coronary heart disease, that 
prolonged stress and significant levels of PTSD symptoms may 
increase the risk of CAD.  A February 2007 article noted that 
findings were beginning to emerge that appeared to show an 
increased risk of coronary heart disease due to PTSD, but 
that further work was needed to confirm any association.  Dr. 
J.T. opined that based on his experience diagnosing and 
treating cardiovascular diseases, his knowledge and 
assessment of medical conditions that can contribute to or 
worsen heart conditions, and a 10 year history of treating 
the veteran, it was as likely as not that the veteran's 
chronic PTSD was medically related to and definitely 
aggravated the veteran's CAD.  

An April 2008 VA heart medical opinion was obtained.  The 
cardiologist thoroughly reviewed the claims file.  The 
examiner noted diagnoses of hypertension, diabetes, and COPD 
due to smoking.  The examiner concluded that the veteran's 
PTSD was generally mild, noting that VA treatment providers 
consistently found chronic and mild PTSD, the PTSD did not 
require medication, and there was only one symptomatic period 
in 1988 that required outpatient treatment.  The examiner 
noted that the veteran had remained successfully self-
employed, was not accident-prone, did not resort to alcohol 
or drug abuse, had not divorced, and was not considered to 
have a difficult personality.  The examiner noted, in 
particular, that an August 2004 VA mental disorders 
examination found that the veteran's PTSD had never caused 
severe impairment in occupational or social functioning.  The 
examiner also noted that the veteran had multiple stressors 
including his wife's hospitalization and impending heart 
surgery.  The examiner noted that CAD was multi-factorial and 
that the veteran had many of the risk factors:  advancing 
age, diabetes, hypertension, and a prior smoking history.  

The VA examiner found that Dr. J.T.'s February 2004 statement 
that stress is one of the important factors in cardiovascular 
area too simplistic.  The examiner noted that whether 
depression and anxiety were factors in the onset and 
progression in CAD was the subject of current debate with 
conflicting study results.  The examiner stated that it was 
difficult to draw a link between PTSD and CAD particularly in 
the veteran's case due to his relatively mild PTSD.  The 
examiner also found that Dr. A.P.'s December 1999 opinion was 
medically speculative because the basis for the opinion was 
unclear.  The examiner reviewed the docguide.com article and 
found that the conclusion that long-term severe psychological 
distress appeared to cause a higher risk for coronary heart 
disease was inapplicable to the veteran because the veteran's 
PTSD had remained mild since initial diagnosis.  The VA 
examiner also found that the article's conclusion was 
ambiguous, due to the use of the word "appear."  Next, the 
examiner reviewed the mediconsult.com article and found that 
it did not support the veteran's assertion because it 
concluded that depression was not yet a risk factor for CAD.  
The examiner concluded that the veteran's CAD was not caused 
or aggravated by his service-connected PTSD, based on the 
findings that the medical literature did not conclusively 
support a link between PTSD and CAD, that the veteran's PTSD 
was mild, and that the private medical opinions of record 
were medically unsupported.

The Board finds that the evidence of record does not support 
a finding of service connection for the veteran's CAD, to 
include as secondary to service-connected PTSD.  There is a 
currently diagnosed disability of CAD.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But there is no 
evidence of CAD or hypertension during active service or 
within one year of service discharge.  38 C.F.R. §§ 3.307, 
3.309; Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Additionally, CAD was not diagnosed until at 
least 1997, over 50 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder). 

Moreover, the medical evidence of record demonstrates that 
the veteran's CAD is not related to active service and is not 
caused or aggravated by service-connected PTSD.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The private 
medical opinions of record do not demonstrate that the 
veteran's PTSD caused or aggravated his CAD.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record).  Dr. A.P.'s December 1999 
and March 2007 medical opinions are not probative, because 
they are speculative, without supporting clinical findings, 
and were not based upon a review of the claims file.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (finding that a medical opinion that 
stated "may" also implied "may not" and was therefore 
speculative); Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) 
(noting that the probative value of a medical opinion is 
diminished where the opinion is ambivalent).  Dr. J.T.'s 
February 2004 medical opinion is not probative because it was 
not based on a review of the claims file and did not provide 
any supporting rationale or clinical findings.  Prejean, 13 
Vet. App. at 448-9; Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the physician to provide a 
basis for an opinion goes to the weight or credibility of the 
evidence).  Dr. J.T.'s March 2008 opinion is not probative 
because it was not based upon a review of the claims file, 
did not provide supporting clinical findings, and relied on 
medical articles without providing any discussion of how the 
articles applied to the veteran's specific factual situation.  
Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. 
App. at 382; Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide 
support for a claim, but must be reflective of the specific 
facts of a case as opposed to a discussion of generic 
relationships); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).  

By contrast, the April 2008 VA examiner's opinion that the 
veteran's CAD was not caused or aggravated by his service-
connected PTSD is substantially probative.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that the Board may 
appropriately favor the opinion of one competent medical 
authority over another); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of an expert).  The 
examiner thoroughly reviewed the claims file which contained 
evidence of the veteran's PTSD symptomatology, provided 
supporting clinical findings and rationale, and discussed how 
the general medical principles in the submitted articles did 
not apply to the veteran's specific situation.  Prejean, 13 
Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382; 
Sacks, 11 Vet. App. at 316-17; Libertine, 9 Vet. App. at 523; 
Obert, 5 Vet. App. at 33.  Furthermore, although the veteran 
asserts that his PTSD caused or aggravated his CAD, his 
testimony is not competent to establish such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
because the evidence does not demonstrate that the veteran's 
CAD is related to active service and an April 2008 VA 
examiner determined that the veteran's PTSD did not cause or 
aggravate his CAD, service connection for CAD is not 
warranted.  

The veteran's representative argued that VA improperly 
obtained an additional medical opinion in April 2008, after a 
March 2008 positive private medical opinion was of record.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(holding that VA may not order additional development for the 
sole purpose of obtaining evidence unfavorable to a 
claimant).  But as noted above, the private medical opinions 
were not probative and it is within VA's discretion to 
determine when additional development is needed to decide a 
claim.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a veteran for a 
medical examination where it deems an examination necessary 
to make a determination on the veteran's claim).  The 
veteran's representative also argued that the April 2008 VA 
opinion is insufficient because it did not address 
aggravation, the private March 2008 medical opinion, or the 
2007 medical articles.  But the Board finds that the April 
2008 opinion is sufficient because that the examiner 
addressed aggravation in the conclusion section of the 
opinion.  In addition, there is no prejudice to the veteran 
by the examiner not reviewing the March 2008 private opinion 
and 2007 medical articles, because as determined above, the 
opinion is not probative and the evidence of record does not 
apply any of the findings in the 2007 medical articles to the 
veteran's specific factual situation.  

Last, the veteran's representative asserted that the examiner 
made ill-advised comments regarding the veteran that 
suggested that the examiner was not fit to provide a medical 
nexus opinion.  Although the examiner addressed an issue that 
was irrelevant to the claim on appeal, the Board notes that 
the provided medical opinion provided was thorough and well-
supported and finds that the irrelevant statements do not 
bring the examiner's competence into question.  Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (finding that the 
Board is entitled to assume the competence of a VA examiner).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VA's duties to notify and assist

With respect to the veteran's claim for entitlement to 
service connection for CAD, to include as secondary to 
service-connected PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

VCAA notice was initially provided to the veteran via October 
2002 and December 2003 letters.  These letters did not fully 
comply with the duty to notify provisions as it has been 
interpreted in recent caselaw.  However, there has been no 
prejudice to the veteran because a December 2007 letter 
provided appropriate notice and was followed by an April 2008 
supplemental statement of the case.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


